Title: To Thomas Jefferson from James Monroe, June 1802
From: Monroe, James
To: Jefferson, Thomas


            Dear SirRichmond June 3. 1802.
            From some distant allusion it was inferr’d that Mr. Hay wod. not act as a comr. of bankruptcy. The proposition was not directly made, so that he did not refuse; it was only inferr’d that it was not an office which he was desirous of. I have not yet been able to form a list for Norfolk, but expect soon to do it, which shall be transmitted without delay. In the interim there is no reason why you shod. not proceed if you are already sufficiently advised. Richd. Evers Lee wod. answer, as wod. Littn. W. Tazewell, if the latter wod. act, tho’ presume he wod. not, as he is a notary publick wh. it is thought is worth four or five hundred pounds there.
            yr. friend & servt
            Jas. Monroe
          